ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                                 People v. Villa, 2011 IL 110777




Caption in Supreme         THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. VICTOR
Court:                     VILLA, Appellant.



Docket No.                 110777
Filed                      December 1, 2011


Held                       The Montgomery rule’s typical ban on use of juvenile adjudications to
(Note: This syllabus       impeach a testifying defendant applied where a battery defendant, in
constitutes no part of     testifying “I’ve never been in a situation like this before,” was referring
the opinion of the court   to his interviews with interrogators, rather than to his criminal history–no
but has been prepared      “opening of the door,” and impeachment with juvenile burglary
by the Reporter of         adjudication not harmless.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Second District; heard in that
Review                     court on appeal from the Circuit Court of Boone County, the Hon. J.
                           Todd Kennedy, Judge, presiding.


Judgment                   Reversed and remanded.
Counsel on               Michael J. Pelletier, State Appellate Defender, Thomas A. Lilien, Deputy
Appeal                   Defender, and Paul J. Glaser, Assistant Deputy Defender, of the Office
                         of the State Appellate Defender, of Elgin, for appellant.

                         Lisa Madigan, Attorney General, of Springfield, and Michelle Courier,
                         State’s Attorney, of Belvidere (Michael A. Scodro, Solicitor General, and
                         Michael M. Glick and Sheri L. Wong, Assistant Attorneys General, of
                         Chicago, of counsel), for the People.


Justices                 JUSTICE THEIS delivered the judgment of the court, with opinion.
                         Chief Justice Kilbride and Justice Freeman concurred in the judgment
                         and opinion.
                         Justice Burke specially concurred, with opinion.
                         Justice Thomas dissented, with opinion, joined by Justices Garman and
                         Karmeier.



                                           OPINION

¶1        Defendant Victor Villa was convicted by a Boone County jury of aggravated battery with
      a firearm and aggravated discharge of a firearm under an accountability theory and was
      sentenced to concurrent terms of imprisonment of 14 years and five years, respectively. The
      appellate court affirmed the trial court. 403 Ill. App. 3d 309. The principal issue before this
      court is whether reversible error occurred when the State was allowed to impeach defendant,
      who testified at trial, with his prior juvenile adjudication for burglary.
¶2        We hold that a juvenile adjudication is typically not admissible against a testifying
      defendant, defendant did not “open the door” to admission of his juvenile adjudication, and
      the erroneous admission of defendant’s juvenile adjudication was not harmless. Thus, we
      reverse and remand for a new trial.

¶3                                      BACKGROUND
¶4        In October 2007, a Boone County grand jury indicted defendant on one count of
      aggravated battery with a firearm (720 ILCS 5/12-4.2(a)(1) (West 2006)), a Class X felony
      (720 ILCS 5/12-4.2(b) (West 2006)), and one count of aggravated discharge of a firearm (720
      ILCS 5/24-1.2(a)(2) (West 2006)), a Class 1 felony (720 ILCS 5/24-1.2(b) (West 2006)). The
      charges stemmed from a drive-by shooting in Belvidere, Illinois, on August 8, 2007, during
      which one person was injured.
¶5        Prior to trial, defendant moved in limine to prohibit the State from introducing evidence
      regarding his August 2006 juvenile adjudication for burglary. In his written motion,

                                               -2-
       defendant argued that the probative value of such evidence was greatly outweighed by the
       danger of unfair prejudice. During argument, the State indicated that it sought to use the
       juvenile adjudication for impeachment should defendant testify. The following colloquy then
       took place:
                     “THE COURT: Is there any case law that says you cannot use a juvenile
                delinquency finding for impeachment?
                     [Assistant Public Defender] LEE: No. In fact, I believe the case law specifically
                says–
                     THE COURT: (Interrupting) Says you can? So we’re in the normal balancing.
                     MR. LEE: Yes.”
¶6         The trial court determined that the burglary adjudication, which was entered less than a
       year prior to the current offenses, related to defendant’s truth and veracity and that its
       probative value outweighed any prejudice. The trial court thus denied defendant’s in limine
       motion.
¶7         At trial, 17-year-old Adrian Cazares testified that on August 8, 2007, at 10 or 11 p.m.,
       he and four friends–Hector, Capone, Poyo, and Casper–were driving around in Hector’s car
       in the Belvidere neighborhood where defendant lived. Capone threw a water bottle out the
       car window at Joe Follis, a friend of defendant, nearly knocking Follis off of his bicycle.
       Capone exited the car and chased Follis on foot. Cazares testified that he spotted defendant
       on the sidewalk and told his companions “it was just going to be me and him.” The group
       exited the car and “everybody started getting rowdy.” Defendant had a “tube,” later identified
       as a ceremonial knife with a sheath. Cazares and defendant “started going at it,” and Cazares
       admitted kicking and hitting defendant numerous times. Cazares was adjudicated a
       delinquent minor for aggravated battery in connection with this incident.
¶8         After the fight, Cazares and his companions retreated to Cazares’s house, which was two
       blocks away, and remained outside in the driveway. Also present was Cazares’s uncle, Luis
       Perez. Cazares and Perez both testified that they watched a vehicle slowly approach the
       house, and then come to a complete stop in front of the driveway. One of the passenger
       windows rolled down and multiple shots were fired from inside the vehicle toward the house.
       Cazares described the vehicle as a black SUV with tinted windows.
¶9         Perez further testified that the first bullet that was fired hit the trunk of his vehicle, and
       the second bullet hit the back of his arm and exited through his chest and shoulder, lodging
       in his shirt. Police recovered the bullet which hit Perez, and also recovered two spent rounds
       that hit Cazares’s house. All three rounds were .30/.32 caliber and were fired from the same
       firearm, probably a revolver. A fourth round went into the attic of Cazares’s house and was
       not recovered. The following day police located a vehicle that matched the description of the
       vehicle from which the shots were fired. The vehicle was parked in the driveway at the home
       of defendant’s friend, Angel Hernandez.
¶ 10       Several weeks later, on September 26, 2007, defendant learned that police were looking
       for him. Defendant voluntarily went to the Belvidere public safety building, where police
       arrested him. The following morning, Detectives Woody and Wallace spoke with defendant.
       After being advised of his Miranda rights, defendant, who had just turned 18 three weeks

                                                  -3-
       earlier, gave police an oral statement, which Detective Woody transcribed verbatim on a
       computer. Defendant reviewed and signed the statement. In this statement, which was read
       to the jury, defendant provided the following description of the events leading up to the
       shooting:
                “On the 8th of August like 9:30 at night I was outside talking on the phone to my girl
                and I seen a dude passes by on a bike a car pass by after him. All I heard was ‘whats
                up nigga’. I heard a bottle smash on the ground. I thought the dude on the bike was
                my boy Joe so I went into my house to get my knife and ran out there. I got into the
                street and I got surrounded. I swung my knife and at the same time I got hit in the
                mouth. Some guy pulled me down and started beating the shit out of me. I had lumps
                and bruises on my head and face and elbows. I couldn’t do anything and they kept
                hitting and kicking me. I got up and they started running down the street toward some
                white dude’s house. The car that dropped them off was in the parking lot. The car
                started driving up the street toward Logan so I ran and that’s when I seen Joe. I asked
                him, ‘what the fuck dude where were you?’ Joe looked at the car and put his hand
                under his shirt and said, ‘should I blast them.’ I told him no. I called Angel on my
                cell phone and I told him that I got my ass whooped. Angel said, ‘Alright I’ll be
                through there.’ Angel drove his mom’s or sister’s black SUV and parked into the
                parking lot. He got there he asked if I was alright. I showed him my arms and head.
                Angel said, ‘Let’s ride around.’ We got into the car and I noticed Angel’s girlfriend
                was in the front passenger seat. We drove toward Adrian’s house. It was dead silence
                until we got by Adrian’s house and we started slowing down. My window rolled
                down and I saw a bunch of cars and people in the front of the house. I told Joe, ‘Get
                them Nigga’s’. Angel said, ‘Yeah, get them Nigga’s’. Joe was sitting behind the
                driver and got close to me then pointed his hand out the window and shot multiple
                times. We took off to Joe’s house and Angel dropped me and Joe there.”
¶ 11       In a subsequent question and answer session that was also transcribed, defendant clarified
       that “Joe” was Joe Follis, “Angel” was Angel Hernandez, and “get them niggas” meant
       “Blast them.” Defendant also clarified that he first noticed that Follis had a gun as they were
       driving to Cazares’s house. Defendant described the gun as a black revolver. When asked by
       police why defendant, Follis, and Hernandez went to find Cazares, defendant stated, “I was
       really mad; I wanted to fuck them up.” The following questions and answers were also
       transcribed as part of defendant’s statement:
                     “Q. Why are you telling us this today?
                     A. Because it’s the truth and I want the best outcome for me and my mom.
                     Q. Is there anything in your statement you want to add or delete from your
                statement?
                     A. I’m sorry about this man. I wished it had never happened. I wish I would’ve
                listened to my mom and stayed in my house that night.”
¶ 12       Defendant testified on his own behalf, stating that only part of the statement he gave to
       police was true. According to defendant, the only reason he called Hernandez was to drive
       Follis home, whom defendant believed might be in danger. Upon arriving, Hernandez told

                                                 -4-
       defendant to forget about the fight. Hernandez’s girlfriend was sitting in the front passenger
       seat, and defendant and Follis got into the backseat of the car. Follis was seated behind
       Hernandez. Defendant testified that Follis told Hernandez to drive down the street, which
       was in the direction of Cazares’s house. As they approached the house, Follis told Hernandez
       to slow down. Defendant testified, “when we got right in front of the house, Joe [Follis]
       rolled down the window and just pulled out a gun and started shooting.” Defendant testified
       that everyone in the car was scared and surprised, defendant “didn’t expect that to happen,”
       and he was “mad” at Follis. Defendant denied seeing the gun at any time before the shooting
       and denied telling Follis to “get them niggas.”
¶ 13       Defendant also testified that he initially told Detectives Woody and Wallace that he did
       not tell Follis to shoot anyone, but the detectives said they did not believe him. According
       to defendant, he was scared and “started throwing some things in” to make his story more
       believable. When asked on direct examination why he would sign a statement that contained
       false information, defendant answered:
                “I don’t know. You know, I honestly didn’t know what to say. I was scared. You
                know, I just–all I can say is I was scared. I’ve never been in a situation like this
                before. You know. I gave–I gave them that statement because, you know, they were
                saying that I was looking at prison time and stuff like that. I’ve never been in prison
                or nothing like that.”
¶ 14       On cross-examination, the State challenged defendant’s testimony that he had “never
       been in a situation like this before.” Defendant admitted that on January 19, 2006, he had
       been interviewed by the same detectives at the Belvidere police department on another case
       and had given a typewritten statement in that case. Defendant insisted that the two situations
       were “nowhere near the same,” and on redirect explained that in 2006 he was 16 years old
       and was questioned as a juvenile. In contrast, when he was questioned by police in 2007, he
       had already turned himself in to police, and he had been arrested and charged as an adult with
       aggravated battery with a firearm.
¶ 15       In rebuttal, the State published a certified copy of defendant’s juvenile adjudication for
       burglary, entered on August 28, 2006. The State referred to the juvenile adjudication twice
       during its closing argument and twice more during rebuttal argument, generally asserting that
       the burglary adjudication was a basis for concluding that defendant’s trial testimony was not
       truthful.
¶ 16       The jury was instructed on the legal theory of accountability and returned a verdict
       finding defendant guilty of both charged offenses–aggravated battery with a firearm and
       aggravated discharge of a firearm. In his motion for a new trial, defendant argued, inter alia,
       that the trial court erred “in allowing the State to present to the jury evidence of defendant’s
       juvenile adjudication.” Defendant did not elaborate further in his written motion. During
       argument on the motion, defense counsel did not assert, as he did in the motion in limine,
       that the prejudice to defendant of admitting his juvenile adjudication outweighed its
       probative value. Rather, defense counsel argued for the first time that under People v.
       Montgomery, 47 Ill. 2d 510 (1971), a juvenile adjudication is not admissible against a
       testifying defendant. The trial court agreed with the State that this was a new argument, but


                                                 -5-
       that defendant’s juvenile adjudication was admissible pursuant to statute–an apparent
       reference to section 5-150(1)(c) of the Juvenile Court Act of 1987 (705 ILCS 405/5-
       150(1)(c) (West 2006)). The trial court denied defendant’s motion and subsequently
       sentenced him to concurrent terms of 14 years’ imprisonment for the aggravated battery with
       a firearm and 5 years’ imprisonment for the aggravated discharge of a firearm. The trial court
       also ordered defendant to pay Luis Perez $20,083 in restitution.
¶ 17        Defendant appealed, arguing that the trial court erred by allowing the State to impeach
       him with his juvenile adjudication or, in the alternative, that trial counsel rendered ineffective
       assistance by failing to proffer a proper objection to that evidence. The appellate court
       rejected defendant’s arguments and affirmed his conviction and sentence. 403 Ill. App. 3d
       309. The appellate court held that, pursuant to section 5-150(1)(c) of the Juvenile Court Act
       of 1987, a juvenile adjudication may be admitted against a testifying defendant for
       impeachment purposes, subject to the balancing test set forth in Montgomery, and that
       defendant’s juvenile adjudication was properly admitted. Id. at 317. The appellate court
       further held that defendant’s juvenile adjudication was admissible for the independent reason
       that defendant opened the door to its use. Id. at 318. Finally, the appellate court held that trial
       counsel’s arguments concerning the juvenile adjudication cannot form the basis of an
       ineffective assistance of counsel claim because defendant’s own testimony provided a basis
       for admission of the juvenile adjudication. Id. at 321.
¶ 18        We allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26,
       2010).

¶ 19                                          ANALYSIS
¶ 20                                                I
¶ 21       Defendant argues that, pursuant to the holding in Montgomery, a juvenile adjudication
       is not admissible against a testifying defendant, and he was denied a fair trial when the State
       was permitted to impeach him with his juvenile adjudication. Though defendant first raised
       this issue posttrial, the State does not argue that defendant has forfeited review or acquiesced
       in the admission of his juvenile adjudication. Thus, the State has forfeited these arguments.
       See People v. Lucas, 231 Ill. 2d 169, 175 (2008) (“State may forfeit an argument that the
       defendant forfeited an issue”). In addition, defendant renews his appellate argument that trial
       counsel was ineffective by failing to appreciate the “full implication of Montgomery” and
       wrongly conceding prior to trial that case law supported the admission of defendant’s
       juvenile adjudication. Thus, the impeachment issue is squarely before us.
¶ 22       Resolution of this issue requires us to consider the relationship between this court’s
       decision in Montgomery and section 5-150(1)(c) of the Juvenile Court Act of 1987, both of
       which speak to the admissibility of juvenile adjudications in criminal proceedings. We
       review this legal issue, which devolves into an issue of statutory construction, de novo.
       People v. Alcozer, 241 Ill. 2d 248, 254 (2011).




                                                  -6-
¶ 23                                               II
¶ 24       The Juvenile Court Act, as adopted in 1965, prohibited the admission of a juvenile
       adjudication against the minor “for any purpose whatever in any civil, criminal or other cause
       or proceeding except in subsequent proceedings under this Act concerning the same minor.”
       1965 Ill. Laws 2585, 2590 (§ 2-9); Ill. Rev. Stat. 1965, ch. 37, ¶ 702-9(1). This statutory
       provision was still in effect in 1971 when this court decided the Montgomery case.
¶ 25       In Montgomery, this court adopted then-proposed Federal Rule of Evidence 609. Under
       this rule, the credibility of a witness may be attacked with evidence of a prior conviction
       where the crime was punishable by death or imprisonment in excess of one year, or involved
       dishonesty or a false statement, regardless of the punishment. In either instance, however,
       such evidence is inadmissible where the trial judge determines that the probative value of the
       evidence of the crime is substantially outweighed by the danger of unfair prejudice or,
       generally speaking, the prior conviction is more than 10 years old. Montgomery, 47 Ill. 2d
       at 516.
¶ 26       Relevant to this appeal, proposed Rule 609 also addressed the admissibility of juvenile
       adjudications, stating:
                “ ‘Evidence of juvenile adjudications is generally not admissible under this rule. The
                judge may, however, allow evidence of a juvenile adjudication of a witness other
                than the accused if conviction of the offense would be admissible to attack the
                credibility of an adult and the judge is satisfied that admission in evidence is
                necessary for a fair determination of the issue of guilt or innocence.’ ” (Emphasis
                added.) Id. at 517 (quoting 51 F.R.D. 391).
       Although the Montgomery case did not involve a juvenile adjudication, this court intended
       that all provisions of proposed Rule 609 should be followed in future cases. People v. Ray,
       54 Ill. 2d 377, 383 (1973).
¶ 27       In 1982, the legislature amended the Juvenile Court Act and rewrote the provision
       concerning the admissibility of juvenile adjudications in other proceedings. The amended
       statute provided, in pertinent part, that juvenile adjudications “shall be admissible *** in
       criminal proceedings in which anyone who has been adjudicated delinquent *** is to be a
       witness, and then only for purposes of impeachment and pursuant to the rules of evidence
       for criminal trials.” Pub. Act 82-973 (eff. Sept. 8, 1982); Ill. Rev. Stat. 1983, ch. 37, ¶ 702-
       10(1)(c).
¶ 28       In People v. Massie, 137 Ill. App. 3d 723 (1985), our appellate court discussed the
       interplay between this provision and the Montgomery decision. The appellate court held that
       a plain reading of the statute indicates that juvenile adjudications are only admissible where
       the person “is to be a witness,” and that the statute contains no language indicating that the
       provision applies where a defendant testifies on his own behalf. The appellate court noted
       that a contrary interpretation would conflict with Montgomery. Massie, 137 Ill. App. 3d at
       731. The appellate court also held that because the statute provides that a juvenile
       adjudication is only admissible “pursuant to the rules of evidence for criminal trials,”
       admissibility must be in accordance with Montgomery, which adopted the rule of evidence
       governing the use of juvenile adjudications in criminal proceedings. Id. See also People v.

                                                 -7-
       Bunch, 159 Ill. App. 3d 494, 513 (1987) (acknowledging that under Montgomery and Massie
       juvenile adjudications are not admissible for impeachment against a testifying defendant);
       People v. Allen, 151 Ill. App. 3d 391, 394 (1986) (stating that under Montgomery and Massie
       defense counsel’s advice to defendant not to testify because the State would impeach him
       with his juvenile adjudications was incorrect).
¶ 29        When the legislature adopted the Juvenile Court Act of 1987 (Act), the provision
       restricting the admission of juvenile adjudications remained the same. Pub. Act 85-601 (eff.
       Jan. 1, 1988); Ill. Rev. Stat. 1987, ch. 37, ¶ 801-10(1)(c). Accordingly, our appellate court
       continued to construe the statutory prohibition on the admission of juvenile adjudications in
       concert with Montgomery, as the appellate court had done in the Massie opinion. People v.
       Kerns, 229 Ill. App. 3d 938, 941 (1992) (following Massie); see also People v. Sneed, 274
       Ill. App. 3d 287, 295 (1995) (stating that the court has no discretion to admit a juvenile
       adjudication against a testifying defendant, citing proposed Federal Rule of Evidence 609(d),
       as adopted in Montgomery, and Kerns).
¶ 30        The statute was next amended as part of the Juvenile Justice Reform Provisions of 1998.
       Pub. Act 90-590 (eff. Jan. 1, 1999). The amended provision is identical to the prior
       provision, with one addition. The amended provision states that juvenile adjudications “shall
       be admissible *** in criminal proceedings in which anyone who has been adjudicated
       delinquent *** is to be a witness including the minor or defendant if he or she testifies, and
       then only for purposes of impeachment and pursuant to the rules of evidence for criminal
       trials.” (Emphasis added.) Pub. Act 90-590 (§ 2001-10) (eff. Jan. 1, 1999). This statute was
       in effect at the time of defendant’s trial in this case and has not been amended further. See
       705 ILCS 405/5-150(1)(c) (West 2010).
¶ 31        A split of authority has occurred in the appellate court as to whether juvenile
       adjudications are admissible for impeachment against a testifying defendant, as section 5-
       150(1)(c) seems to suggest, or inadmissible, as Montgomery instructs. In People v. Coleman,
       399 Ill. App. 3d 1150 (2010), the Fourth District reconciled section 5-150(1)(c) of the Act
       with Montgomery and held that juvenile adjudications are normally not admissible against
       a testifying defendant. Coleman, 399 Ill. App. 3d at 1155-56. In the present case, the Second
       District parted company with Coleman and essentially held that the statute trumps
       Montgomery. 403 Ill. App. 3d at 316-18. The Fourth District has had an opportunity to
       consider the appellate opinion under review and has adhered to its earlier decision in
       Coleman. See People v. Bond, 405 Ill. App. 3d 499, 506-12 (2010), petition for leave to
       appeal pending, No. 111504.
¶ 32        Before addressing this conflict in the case law, we make two preliminary observations.
       We observe first that the holding of Montgomery relating to juvenile adjudications has now
       been codified as Rule 609(d) of the Illinois Rules of Evidence (Ill. R. Evid. 609(d) (eff. Jan.
       1, 2011)). We need not consider the effect, if any, of this codification because it postdates
       defendant’s trial by over two years. Moreover, the comment to Rule 609 expressly states that
       the codification of the Montgomery holding was not intended to resolve any conflict between
       Montgomery and section 5-150(1)(c) of the Act. Ill. R. Evid. 609, cmt. (eff. Jan. 1, 2011);
       see also Ill. R. Evid. Committee Commentary (eff. Jan. 1, 2011) (recognizing a possible
       conflict between Rule 609(d) and section 5-150(1)(c) of the Act and stating that codification

                                                -8-
       “is not intended to resolve the issue concerning the effect of the statute”).
¶ 33        We observe also that defendant does not dispute the State’s contention that the General
       Assembly had the authority, when it amended the Act in 1998, to enact a new rule of
       evidence governing the admissibility of juvenile adjudications. We need not consider the
       legislature’s authority in this area because, as discussed below, section 5-150(1)(c) is not in
       conflict with the rule of evidence adopted in Montgomery.
¶ 34        Defendant argues that if the legislature intended to break from the Montgomery rule, it
       would have removed or modified the statutory language, “pursuant to the rules of evidence
       for criminal trials,” which Illinois courts have interpreted as a nod to Montgomery. The State
       counters that the legislature, by adding the language “including the minor or defendant if he
       or she testifies,” meant to remove the prohibition, adopted in Montgomery, against admission
       of juvenile adjudications to impeach a testifying defendant and to expressly permit this
       practice.
¶ 35        Our primary objective in construing a statute is to ascertain and give effect to the intent
       of the legislature. People v. Smith, 236 Ill. 2d 162, 167 (2010); People v. Williams, 235 Ill.
       2d 286, 290 (2009). “We determine intent by reading the statute as a whole and considering
       all relevant parts.” R.D. Masonry, Inc. v. Industrial Comm’n, 215 Ill. 2d 397, 403 (2005).
       Words and phrases should not be considered in isolation. People v. Santiago, 236 Ill. 2d 417,
       428 (2010). Accordingly, in construing section 5-150(1)(c) of the Act, we cannot focus
       exclusively on the limiting language on which defendant relies, nor on the amendatory
       language on which the State relies. To the extent these portions of section 5-150(1)(c) appear
       to conflict, we must, if possible, construe them in harmony. See In re Possession & Control
       of the Commissioner of Banks & Real Estate of Independent Trust Corp., 327 Ill. App. 3d
       441, 499 (2001). Although an amendment to a statute may give rise to a presumption that the
       legislature intended to change the law (Williams v. Staples, 208 Ill. 2d 480, 496 (2004)), such
       presumption is not conclusive and may be overcome by other circumstances and
       considerations (Varelis v. Northwestern Memorial Hospital, 167 Ill. 2d 449, 461 (1995); 1A
       Norman J. Singer & J.D. Shambie Singer, Sutherland on Statutory Construction § 22:30, at
       360-61 (7th ed. 2009)).
¶ 36        Notably, when section 5-150(1)(c) was amended in 1998, Illinois courts had already
       examined the statutory phrase “pursuant to the rules of evidence for criminal trials.” Massie
       and subsequent cases interpreted this phrase to mean: pursuant to the Montgomery decision,
       which adopted the rule of evidence applicable to juvenile adjudications. Massie, 137 Ill. App.
       3d at 731; Allen, 151 Ill. App. 3d at 394; Bunch, 159 Ill. App. 3d at 512; Kerns, 229 Ill. App.
       3d at 941; Sneed, 274 Ill. App. 3d at 295. The legislature chose to retain this language,
       without modification, when it amended section 5-150(1)(c). Where, as here, statutory
       language has acquired a settled meaning through judicial construction and that language is
       retained in a subsequent amendment of the statute, such language is to be understood and
       interpreted in the same way unless a contrary legislative intent is clearly shown. In re
       Marriage of O’Neill, 138 Ill. 2d 487, 495 (1990); People v. Agnew, 105 Ill. 2d 275, 280
       (1985). This is so because the judicial construction of the statute becomes a part of the law,
       and the legislature is presumed to act with full knowledge of the prevailing case law and the
       judicial construction of the words in the prior enactment. R.D. Masonry, 215 Ill. 2d at 404;

                                                 -9-
       People v. De La Paz, 204 Ill. 2d 426, 433 (2003). We conclude, therefore, that when the
       legislature amended section 5-150(1)(c) in 1998, it intended the phrase “pursuant to the rules
       of evidence for criminal trials” to continue to have the same meaning it had for well over a
       decade.
¶ 37        The State argues that interpreting this portion of section 5-150(1)(c) in this way renders
       meaningless the very language added to the statute by the 1998 amendment. We are mindful
       of our duty to construe this statute so that each clause is given effect (see DeSmet v. County
       of Rock Island, 219 Ill. 2d 497, 509-10 (2006)) and reject the State’s argument. The previous
       versions of the statute had been interpreted as barring the use of juvenile adjudications for
       impeachment of a testifying defendant. See, e.g., Massie, 137 Ill. App. 3d at 731; Kerns, 229
       Ill. App. 3d at 941. The pertinent language added by the 1998 amendment simply removed
       that statutory bar. Compare Ill. Rev. Stat. 1987, ch. 37, ¶ 801-10(1)(c), with 705 ILCS 405/5-
       150(1)(c) (West 2010). “In other words, the legislature has said a defendant who chooses to
       testify may be impeached with a juvenile adjudication but has conditioned the use of such
       impeachment on the rules of evidence for criminal trials.” Coleman, 399 Ill. App. 3d at 1155.
¶ 38        The fact that the legislation simultaneously permits juvenile adjudications to be used
       against a testifying defendant, but also restricts such use pursuant to the rules of evidence as
       adopted in Montgomery, does not render the new language meaningless. At the time the
       amendment was adopted, case law had already recognized an exception to Montgomery
       permitting introduction of a defendant’s otherwise inadmissible criminal record where the
       defendant “opens the door.” Bunch, 159 Ill. App. 3d at 513; People v. Brown, 61 Ill. App.
       3d 180, 184 (1978). Accord People v. Harris, 231 Ill. 2d 582, 590-91 (2008) (holding that
       defendant opened the door to admission of his juvenile adjudication). The amendatory
       language simply recognizes that circumstances may exist where a juvenile adjudication is
       admissible against a testifying defendant, notwithstanding the general prohibition against the
       admission of such evidence under Montgomery.
¶ 39        The State also argues that the legislature intended to put juvenile adjudications on the
       same footing as criminal convictions for impeachment purposes. The State cites the Juvenile
       Justice Reform Provisions of 1998 as a whole, noting that this court has recognized a “shift
       from ‘the singular goal of rehabilitation to include the overriding concerns of protecting the
       public and holding juvenile offenders accountable for violations of the law.’ ” People v.
       Taylor, 221 Ill. 2d 157, 172 (2006) (quoting In re A.G., 195 Ill. 2d 313, 317 (2001)). The
       State maintains that allowing juvenile adjudications to impeach a testifying defendant is
       consistent with this shift in purpose.
¶ 40        Although juvenile proceedings and criminal trials share a number of common features,
       significant differences still exist between the two. Taylor, 221 Ill. 2d at 170. Further, the shift
       in goal set forth in the Juvenile Justice Reform Provisions of 1998 has not negated the
       concept that rehabilitation is a more important consideration in juvenile proceedings than in
       criminal trials. Id. This court, therefore, has been reluctant to equate a juvenile proceeding
       under the Act with a criminal trial. In re Rodney H., 223 Ill. 2d 510, 520 (2006). As we stated
       in Taylor, “ ‘the ideal of separate treatment of children is still worth pursuing.’ ” Taylor, 221
       Ill. 2d at 170 (quoting McKeiver v. Pennsylvania, 403 U.S. 528, 546 n.6 (1971) (plurality
       op.)). Thus, we reject the State’s argument that juvenile adjudications should be put on an

                                                  -10-
       equal footing with criminal convictions for impeachment purposes.
¶ 41      For the foregoing reasons, we hold that section 5-150(1)(c) of the Act allows the
       admission of juvenile adjudications against a testifying defendant for impeachment only in
       accordance with Montgomery and its progeny. We therefore overrule the appellate decision
       under review to the extent it holds that section 5-150(1)(c) changed the rule adopted in
       Montgomery.

¶ 42                                                III
¶ 43       Our holding above does not absolutely resolve whether defendant’s juvenile adjudication
       should have been admitted. The appellate court concluded that, irrespective of its
       interpretation of section 5-150(1)(c), defendant’s juvenile adjudication was admissible
       because defendant opened the door to its use when he testified that he had “never been in a
       situation like this before” and had “never been in prison or nothing like that.” See 403 Ill.
       App. 3d at 313. Defendant urges reversal of the appellate court.
¶ 44       Although evidentiary rulings are typically left to the sound discretion of the trial court
       (People v. Jackson, 232 Ill. 2d 246, 265 (2009)), the issue here is whether the appellate court
       correctly held, as a matter of law, that defendant opened the door to the admission of his
       juvenile adjudication. On this purely legal issue our review proceeds de novo. See People v.
       Smith, 233 Ill. 2d 1, 15 (2009).
¶ 45       In ruling that defendant had opened the door to admission of his juvenile adjudication,
       the appellate court relied on this court’s opinion in People v. Harris, 231 Ill. 2d 582 (2008).
       In Harris, the defendant, when asked on direct examination whether he had committed the
       crimes in question, testified:
                    “ ‘No sir. There is no possible way that I could have committed this crime. I mean
               people who commit robberies, things like that, have a motive, have a reason for
               doing things like that. But I am a professional man. I work. I go to college. I went to
               Robert Morris, ICC, Midstate. I mean, it’s no reason–I mean I live a productive life.
               I live just like any of the 12 jurors, like you live. I don’t commit crimes.’ ” (Emphasis
               added.) Harris, 231 Ill. 2d at 584-85.
       The trial court allowed the State to impeach defendant with evidence of his two most recent
       juvenile adjudications. In judging whether the trial court had abused its discretion, we
       determined that the “pivotal question” on review was whether the defendant was attempting
       to mislead the jury about his criminal background when he testified, “I don’t commit
       crimes.” Id. at 590. “If he was, then he ‘opened the door’ and the trial court was well within
       its discretion to allow the admission of defendant’s prior adjudications for purposes of
       impeachment. If he was not, then defendant’s testimony was not a proper basis for the
       admission of that evidence.” Id.
¶ 46       The defendant in Harris maintained that his answer was merely a present tense statement
       of how he conducts his life and was not meant to misstate or falsify his juvenile record. We
       concluded that even if true, “it is just as reasonable to construe defendant’s answer as a
       comprehensive denial of ever having engaged in criminal activity, which amounts to an
       outright lie.” (Emphasis in original.) Id. at 591. Thus, we found the trial court did not abuse

                                                 -11-
       its discretion when it permitted the State to impeach the defendant with two prior juvenile
       adjudications. Id.
¶ 47        Defendant argues that Harris is distinguishable from the present case. Defendant notes
       that in Harris the State did not seek to introduce the defendant’s juvenile adjudications until
       after he had testified. In the instant case, however, the decision to allow the use of
       defendant’s juvenile adjudication for impeachment was made prior to the start of trial when
       the court denied defendant’s motion in limine. Defendant thus contends that the “the door
       was already opened” when he took the stand. We disagree.
¶ 48        The trial court’s pretrial ruling, permitting the State to introduce evidence of defendant’s
       juvenile adjudication, is not tantamount to the independent act of a defendant opening the
       door to admission of such evidence. To be sure, defendant’s juvenile adjudication was going
       to be revealed to the jury regardless of the substance of his testimony. But the issue is
       whether defendant’s testimony provided an alternative basis for admission of the
       adjudication on which we may sustain the trial court’s ruling. See 2A Ill. L. & Prac. Appeal
       & Error § 403 (2002) (“The reasons a court gives for admitting or excluding evidence are
       not material, for purposes of appellate review, if there is a proper basis appearing in the
       record or law that will sustain the ruling.”); People v. Johnson, 208 Ill. 2d 118, 128-29
       (2003) (discussing the fundamental principle of appellate law that permits affirmance of a
       lower court’s order on an alternative ground).
¶ 49        We note that this is not a case where the defendant touched on his criminal background
       on direct examination in response to an adverse in limine ruling in order to “ ‘blunt the
       impact’ of the State’s anticipated evidence.” People v. Hanson, 238 Ill. 2d 74, 100 (2010)
       (quoting People v. Brown, 172 Ill. 2d 1, 48 (1996)). In such a case, the defendant cannot be
       said to have opened the door to admission of a juvenile adjudication. Here, the relevant
       portion of defendant’s testimony was given in response to questions seeking an explanation
       as to why defendant would sign an inculpatory statement that contained false information.
       On that issue, defendant testified on direct examination:
                “I don’t know. You know, I honestly didn’t know what to say. I was scared. You
                know, I just–all I can say is I was scared. I’ve never been in a situation like this
                before. You know. I gave–I gave them that statement because, you know, they were
                saying that I was looking at prison time and stuff like that. I’ve never been in prison
                or nothing like that.” (Emphases added.)
       The pivotal question is whether defendant was attempting to mislead the jury about his
       criminal background. See Harris, 231 Ill. 2d at 590.
¶ 50        The State argues that defendant’s testimony falsely implied that he had no experience
       with the criminal justice system, thus opening the door to admission of his juvenile
       adjudication. We do not find the State’s broad construction of defendant’s testimony to be
       a reasonable one. When read in context, defendant’s testimony that he had “never been in a
       situation like this before” plainly refers to his interrogation by Detectives Wallace and
       Woody. This testimony, at most, implied that defendant had never before been questioned
       by police. Police questioning may occur in numerous circumstances and is not necessarily
       indicative of a criminal background. Thus, defendant’s testimony simply opened the door to


                                                 -12-
       cross-examination by the State regarding instances of prior police questioning; it did not
       open the door to defendant’s prior criminal history.
¶ 51       We note that the State did attempt to impeach defendant by cross-examining him about
       his interrogation by the same detectives in connection with another case 18 months earlier;
       defendant denied that the two police encounters were similar. On redirect examination,
       defendant explained why the two police encounters were different. Notably, defendant never
       strayed from the narrow subject of police interrogation and, accordingly, did not open the
       door to admission of this juvenile adjudication.
¶ 52       The result does not change when we consider defendant’s additional testimony that he
       had “never been in prison or nothing like that.” The State concedes that defendant had never
       been imprisoned. Thus, this portion of defendant’s testimony was truthful. The additional
       phrase, “or nothing like that,” cannot be reasonably construed as opening the door beyond
       the narrow subject of prior police interrogations.
¶ 53       We note, also, that defendant’s testimony here stands in stark contrast to the defendant’s
       testimony in Harris that “I don’t commit crimes.” Although a defendant’s testimony need
       not be as direct as the testimony in Harris in order to open the door to admission of a prior
       juvenile adjudication, something more is needed than a reference to prior police questioning,
       as occurred in this case. We emphasize that permitting the State to introduce a juvenile
       adjudication where the defendant opens the door is an exception to the rule set forth in
       Montgomery prohibiting the admission of juvenile adjudications against a testifying
       defendant. Courts must exercise caution when applying this exception and determining the
       extent to which a defendant has opened the door.
¶ 54       We hold that defendant’s testimony does not provide an alternative basis for affirming
       the trial court’s ruling allowing the State to introduce into evidence defendant’s prior juvenile
       adjudication for burglary. The admission of this evidence was error.
¶ 55       The State argues that even if defendant had not been impeached with his juvenile
       adjudication, no reasonable probability exists that he would have been acquitted of the
       charged offenses. We disagree.
¶ 56       The only evidence in this case implicating defendant in the drive-by shooting was his
       statement to police. Although Adrian Cezaras testified regarding the earlier assault on
       defendant, thus supplying a motive for the shooting, no other witness testified as to
       defendant’s involvement. No witness placed defendant in the vehicle from which the shots
       were fired, and no witness testified that defendant gave the order to shoot. The State’s case
       rested on defendant’s statement, and the prosecutor’s ability to persuade the jury that
       defendant was not credible when, at trial, he testified that the inculpatory portions of his
       statement were false. Thus, defendant’s credibility figured prominently in the State’s case.
¶ 57       Significantly, during the State’s relatively short closing argument, the prosecutor twice
       referenced defendant’s prior juvenile adjudication. The prosecutor first stated that the jury
       should take into account his “burglary adjudication *** in determining his truthfulness.” The
       prosecutor then added: “And I submit to you he is less truthful because of his burglary
       adjudication.” A short time later, the prosecutor again referenced defendant’s juvenile
       adjudication, stating: “[I]f he gets over the bias for being on trial and the fact that he’s got

                                                 -13-
       a burglary adjudication, then you would have to believe that the defendant somehow made
       *** some of these things up.” In the State’s rebuttal argument, the prosecutor again argued
       that the jury “can certainly determine that because [defendant] has a juvenile adjudication
       for burglary that he’s not telling the truth.” The State reiterated this point when the
       prosecutor argued that the jury should “factor in the juvenile burglary adjudication with all
       the other evidence, and that’s just another thing that tells you when this defendant testified
       today he was not telling you the truth.”
¶ 58        Based on the lack of evidence implicating defendant in the drive-by shooting other than
       his own statement which he recanted, in part, at trial; the role the jury’s credibility
       determination necessarily played in defendant’s conviction; and the State’s repeated
       argument that defendant’s juvenile adjudication was a basis to find his in-court testimony
       untruthful, we conclude that the evidentiary error in this case was not harmless. Accordingly,
       we reverse and remand for a new trial.
¶ 59        In light of our disposition, we need not consider defendant’s additional argument that
       trial counsel was ineffective for failing to lodge the appropriate objection to the admission
       of defendant’s juvenile adjudication.

¶ 60                                      CONCLUSION
¶ 61       For the reasons stated, we hold that the admission into evidence of defendant’s juvenile
       adjudication was error, and such error was not harmless. We reverse the judgments of the
       circuit and appellate courts and remand to the circuit court for a new trial.

¶ 62       Reversed and remanded.

¶ 63       JUSTICE BURKE, specially concurring:
¶ 64       I fully concur and join in the majority opinion in this case. I write separately only to
       explain why I believe Justice Thomas is incorrect in his interpretation of section 5-150(1)(c)
       of the Juvenile Court Act.
¶ 65       Justice Thomas interprets section 5-150(1)(c) as authorizing the admission of a testifying
       defendant’s prior juvenile adjudications for impeachment purposes. Such an interpretation,
       however, is in direct conflict with the long-standing rule adopted by this court in People v.
       Montgomery, 47 Ill. 2d 510, 517 (1971). As we recently and unanimously stated in Illinois
       Rule of Evidence 101, which is a codification of our common law, when a statute conflicts
       with a rule or decision of this court, the Illinois Supreme Court has the last word under
       separation of powers principles. See Ill. R. Evid. 101 (eff. January 1, 2011) (“[A] statutory
       rule of evidence is effective unless in conflict with a rule or decision of the Illinois Supreme
       Court.”). Thus, Justice Thomas’ interpretation would render the statute unconstitutional in
       violation of separation of powers. See Ill. Const. 1970, art. II, § 1 (the legislative, executive,
       and judicial branches of government are separate and “[n]o branch shall exercise powers
       properly belonging to another”); People v. Bond, 405 Ill. App. 3d 499, 507-08 (2010).
¶ 66       Unconstitutional interpretations should be avoided. In People v. Williams, 143 Ill. 2d 477,

                                                 -14-
       482-83 (1991), we held that although a judicial rule will prevail over a statute that directly
       and irreconcilably conflicts with that rule on a matter within the court’s authority, this court
       will attempt “to reconcile most conflicts between rules of the judiciary and legislative
       enactments.” See, e.g., People v. Harris, 231 Ill. 2d 582, 591 (2008) (wherein we declined
       to interpret section 5-150(1)(c) but, instead, created an exception to our Montgomery rule,
       allowing impeachment of a testifying defendant with his prior juvenile adjudications where
       the defendant “opened the door” by providing misleading testimony concerning his prior
       criminal history). Here, the majority offers an interpretation of section 5-150(1)(c) that
       avoids the constitutional problem by reconciling any perceived conflict. Moreover, the
       majority’s interpretation upholds our long-standing Montgomery rule, which not only has
       been applied by our trial courts for decades, but also is now incorporated in our newly
       adopted rules of evidence. Accordingly, I join with the majority.

¶ 67       JUSTICE THOMAS, dissenting:
¶ 68       In the first half of its decision, the majority concludes that section 5-150(1)(c) does not
       permit the use of prior juvenile adjudications as impeachment evidence against a testifying
       defendant. In the second half of its decision, the majority concludes that defendant’s
       testimony in this case did not open the door to the admission of his prior adjudications for
       purposes of impeachment. Because I disagree with both of these conclusions, I must
       respectfully dissent.

¶ 69                                      Section 5-150(1)(c)
¶ 70        Although the majority fully and accurately recounts the history of section 5-150(1)(c),
       it is worth taking the time to review that history again. When originally adopted in 1965, the
       Juvenile Court Act prohibited the admission of a prior adjudication “for any purpose
       whatever in any *** proceeding.” Ill. Rev. Stat. 1965, ch. 37, ¶ 702-9(1). Six years later, in
       Montgomery, this court adopted then-proposed Federal Rule of Evidence 609, which
       addressed the use of prior criminal convictions for purposes of impeachment. As a general
       rule, Montgomery provides that a witness’s prior conviction is admissible for impeachment
       purposes only where (1) the crime was punishable by death or imprisonment of more than
       one year, or the crime involved dishonesty or a false statement; (2) the conviction is less than
       10 years old; and (3) the trial judge determines that the probative value of the evidence is not
       substantially outweighed by the danger of unfair prejudice. Montgomery, 47 Ill. 2d at 516.
       Montgomery then explained that, while evidence of a prior adjudication is generally not
       admissible for impeachment purposes, a trial judge may allow such evidence in relation to
       a witness other than the accused, and only where (1) such evidence would be admissible to
       attack the credibility of an adult and (2) the judge is satisfied that the admission of such
       evidence is necessary for a fair determination of guilt or innocence. Id. at 517.
¶ 71        In 1982, the legislature amended the Juvenile Court Act, which, Montgomery
       notwithstanding, had continued to prohibit the admission of prior adjudications “for any
       purpose whatever in any *** proceeding.” See Ill. Rev. Stat. 1981, ch. 37, ¶ 702-9(1). Once
       amended, the Act authorized the admission of prior adjudications “in criminal proceedings

                                                -15-
       in which anyone who has been adjudicated delinquent *** is to be a witness, and then only
       for purposes of impeachment and pursuant to the rules of evidence.” Ill. Rev. Stat. 1983, ch.
       37, ¶ 702-10(1)(c). The uniform understanding of this provision was that (1) while prior
       adjudications were now admissible for purposes of impeaching a “witness,” they remained
       inadmissible in relation to a testifying defendant; and (2) to be admissible against a witness,
       prior adjudications had to satisfy the admissibility standards set forth in Montgomery. See,
       e.g., Massie, 137 Ill. App. 3d at 731; Bunch, 159 Ill. App. 3d at 513; Allen, 151 Ill. App. 3d
       at 394.
¶ 72        And so things remained until 1998, when the legislature “radically altered” the Juvenile
       Court Act “to provide more accountability for the criminal acts of juveniles and *** to make
       the juvenile delinquency adjudicatory process look more criminal in nature.” People v.
       Taylor, 221 Ill. 2d 157, 165 (2006) (describing Public Act 90-590). Among the many radical
       alterations contained in Public Act 90-590 was an amendment to the provision governing the
       use of prior adjudications for impeachment. Again, since Montgomery was decided in 1971,
       the clear state of the law in Illinois had been that, while prior adjudications could be used to
       impeach the credibility of a witness, they could not be used to impeach the credibility of a
       testifying defendant. But now, as a result of the legislature’s 1998 overhaul of the Juvenile
       Court Act, prior adjudications became admissible in criminal proceedings against “anyone
       *** including the minor or defendant if he or she testifies,” and then “only for purposes of
       impeachment and pursuant to the rules of evidence.” (Emphasis added.) 705 ILCS 405/5-
       150(1)(c) (West 2000).
¶ 73        This brief historical review reveals a clear progression in the legislature’s handling of
       prior adjudications in relation to impeachment. From 1965 until 1982, the Juvenile Court Act
       categorically prohibited the admission of prior adjudications “for any purpose whatever in
       any *** proceeding.” From 1982 until 1999, the Juvenile Court Act authorized the admission
       of prior adjudications for purposes of impeaching a “witness.” And now finally, from 1999
       until the present, the Juvenile Court Act authorizes the admission of prior adjudications for
       purposes of impeaching “anyone *** including the minor or defendant if he or she testifies.”
¶ 74        Given this clear legislative progression, one wonders why there is even a question as to
       whether defendant’s prior adjudication was admissible in this case. The fundamental rule of
       statutory construction is to ascertain and give effect to the legislature’s intent (Michigan
       Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 503-04 (2000)), and the best
       indication of legislative intent is the statutory language, given its plain and ordinary meaning.
       Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469, 479 (1994). Here, the statutory language
       could not be more plain. Section 5-150(1)(c) expressly states that prior adjudications “shall
       be admissible” in relation to “anyone who has been adjudicated delinquent *** including the
       minor or defendant if he or she testifies, and then only for purposes of impeachment and
       pursuant to the rules of evidence for criminal trials.” 705 ILCS 405/5-150(1)(c) (West 2000).
       Where is the ambiguity or confusion? Defendant here “ha[d] been adjudicated delinquent,”
       and the State sought to admit that adjudication “only for purposes of impeachment.” After
       considering the Montgomery standard for admissibility (i.e., the nature and recency of the
       crime and whether the probative value outweighed the prejudicial impact), the trial court
       ruled that the adjudication would be “allowed to be admitted for purposes of impeachment”

                                                 -16-
       and “only if defendant should testify.” Defendant testified, and the State impeached him with
       the adjudication. This was textbook compliance with the express statutory language, and the
       trial court’s ruling ought to be affirmed.
¶ 75        Of course, my colleagues in the majority see things differently. To them, despite the
       insertion of language expressly stating that prior adjudications are admissible for purposes
       of impeaching “[the] defendant if he or she testifies,” section 5-150(1)(c) means exactly the
       same thing after the 1998 amendment as it did before the amendment, when prior
       adjudications were not admissible to impeach a testifying defendant. Supra ¶¶ 37-38. In
       support of this result, the majority begins by explaining that, although a legislative
       amendment ordinarily gives rise to a presumption that the legislature intended to change the
       law, that presumption is not conclusive and may be overcome by other circumstances and
       considerations. Supra ¶ 35. Overcoming that presumption here, the majority maintains, is the
       fact that, for “well over a decade” preceding the 1998 amendment, the courts of this state had
       consistently construed the statutory phrase “pursuant to the rules of evidence for criminal
       trials” to mean “pursuant to the Montgomery decision.” Supra ¶ 36. Thus, by retaining this
       phrase in the 1998 amendment “without modification” (supra ¶ 36), the legislature must have
       intended that phrase to mean the same thing after the amendment as it did before the
       amendment, viz., “subject to the Montgomery decision.” And because Montgomery states that
       prior adjudications are not admissible against a testifying defendant, the majority concludes
       that, whatever the legislature meant by amending section 5-150(1)(c), it did not mean that
       prior adjudications would now be admissible for purposes of impeaching a testifying
       defendant. Instead, the majority suggests, the legislature was merely recognizing the reality
       that Illinois courts had already crafted an exception to Montgomery for testifying defendants
       who “open the door” to the admission of otherwise inadmissible prior adjudications and that
       in such cases, and only in such cases, prior adjudications would be admissible. Supra ¶¶ 37-
       38.
¶ 76        I respectfully submit that the foregoing analysis is flawed in several respects. First, and
       most significantly, the majority fails to construe, on its face, the plain language of section 5-
       150(1)(c). Though it correctly acknowledges that this court’s “primary objective in
       construing a statute is to ascertain and give effect to the intent of the legislature” (supra
       ¶ 35), the majority conspicuously omits the inevitable and subsequent corollary to that
       principle, namely, that “the best indication of legislative intent is the statutory language,
       given its plain and ordinary meaning.” See Illinois Graphics Co., 159 Ill. 2d at 479. This
       bedrock principle appears nowhere in the majority’s discussion. The consequence is that,
       instead of first giving the statutory language its plain and ordinary meaning, the majority
       skips immediately to a presumption concerning the effect of legislative amendments and to
       asking whether “other circumstances and considerations” exist in this case to overcome that
       presumption. Supra ¶ 35. Why is the court invoking presumptions, however, if section 5-
       150(1)(c) is clear and unambiguous on its face? Conversely, if, on its face, section 5-
       150(1)(c) is anything other than clear and unambiguous, the majority is compelled to explain
       why. Indeed, even in the case that the majority cites for the presumption concerning the
       effect of statutory amendments, this court invoked the presumption only after concluding
       that, on its face, the statute at issue “[could] be construed in several ways.” Williams, 208 Ill.

                                                 -17-
       2d at 489. What are the “several ways” that, on its face, section 5-150(1)(c) can be
       construed? Absent a clear answer to that question, the majority should not be invoking
       interpretive presumptions, exceptions to interpretive presumptions, or any other external aids
       to construction. Instead, it should be applying the plain language of section 5-150(1)(c) as
       written, just as the circuit and appellate courts did below.
¶ 77        That said, even assuming that the majority’s invocation of the interpretive presumption
       was proper in this case, its application of that presumption was not. Again, the majority
       begins with a familiar and unassailable principle, namely, that “[w]hile *** a material change
       in a statute made by an amendatory act is presumed to change the original statute, the
       circumstances surrounding the enactment of an amendment must be considered.” See
       Williams, 208 Ill. 2d at 496. What the majority neglects to explain, however, is what this
       court means by “circumstances surrounding the enactment.” Williams is very clear on this
       point:
                “ ‘An amendment of an unambiguous statute indicates a purpose to change the law,
                while no such purpose is indicated by the mere fact of an amendment of an
                ambiguous provision.’ ” Id. (quoting O’Connor v. A&P Enterprises, 81 Ill. 2d 260,
                271 (1980)).
       More recently, this court explained that, in determining whether a statutory amendment is
       merely a clarification of rather than a substantive change in the law, courts should consider
       whether (1) the enacting body declared that it was clarifying a prior enactment; (2) a conflict
       or ambiguity existed prior to the amendment; and (3) the amendment is consistent with a
       reasonable interpretation of the prior enactment and its legislative history. K. Miller
       Construction Co. v. McGinnis, 238 Ill. 2d 284, 299 (2010). If the answer to each of these
       questions is “no,” then a change in the law was intended.
¶ 78        The foregoing principles are nowhere discussed or applied in the majority’s opinion. This
       is regrettable, as application of the foregoing principles leads to the inescapable conclusion
       that the 1998 amendment to section 5-150(1)(c) changed the law governing the admissibility
       of prior adjudications for purposes of impeaching the accused. To begin with, the legislature
       in no way declared that the 1998 amendment was meant only to clarify the prior version of
       the statute. On the contrary, the legislation that included the 1998 amendment “radically
       altered” the Juvenile Court Act. Taylor, 221 Ill. 2d at 165. As importantly, no one can
       possibly dispute that, prior to the 1998 amendment, the meaning of section 5-150(1)(c) was
       clear and unambiguous. The majority itself emphasizes that, for well over a decade, the
       courts of this state uniformly and consistently construed that statute as permitting the
       admission of prior adjudications for purposes of impeaching any witness but the accused.
       Thus, under Williams, any amendment to the statute at that point would “indicate[ ] a purpose
       to change the law.” And finally, not only is the 1998 amendment not “consistent with a
       reasonable interpretation of the prior enactment,” it is directly contrary to every interpretation
       of the prior enactment that had been rendered up until that point. Again, prior to 1998, the
       courts of this state uniformly held that, under the Juvenile Court Act, prior adjudications
       could not be used to impeach the accused. The 1998 amendment says precisely the
       opposite–that prior adjudications “shall be admissible” for purposes of impeaching “anyone
       *** including the minor or defendant if he or she testifies.” Thus, under every applicable

                                                 -18-
       consideration, the legislature’s intent to change the law could not be clearer, and the
       majority’s conclusion to the contrary is simply untenable.
¶ 79        Next, I question the majority’s conclusion that, in enacting the 1998 amendment, the
       legislature retained “without modification” the phrase “pursuant to the rules of evidence for
       criminal trials.” Supra ¶ 36. As the majority correctly explains, “for well over a decade” prior
       to the 1998 amendment, the courts of this state understood the statutory phrase “pursuant to
       the rules of evidence for criminal trials” to mean “pursuant to the Montgomery decision.”
       Supra ¶ 36. And everyone equally understood that, under the rule announced in Montgomery,
       prior adjudications are not admissible for purposes of impeaching the accused. According
       to the majority’s own analysis, then, prior to the 1998 amendment, the phrase “pursuant to
       the rules of evidence for criminal trials” meant, inter alia, “pursuant to the rule that prior
       juvenile adjudications are not admissible for purposes of impeaching the accused.” The 1998
       amendment, however, changed that very rule by expressly making prior adjudications
       admissible for purposes of impeaching “anyone *** including the minor or defendant if he
       or she testifies.” In other words, far from retaining “without modification” the phrase
       “pursuant to the rules of evidence for criminal trials,” the 1998 amendment itself modified
       “the rules of evidence for criminal trials,” thereby rendering any previous judicial
       construction of that phrase obsolete.
¶ 80        Finally, I would note that, when assessing the legislature’s purpose in enacting a statutory
       amendment, this court ordinarily concludes that the legislature did in fact have a purpose.
       Sometimes that purpose will be to change settled law, and other times it will be to clarify
       unsettled law. But in every case, there will be an actual purpose. Here, by contrast, the
       majority effectively concludes that the 1998 amendment to section 5-150(1)(c) served no
       purpose whatsoever. Again, prior to 1998, section 5-150(1)(c) was universally understood
       to permit the admission of prior adjudications for purposes of impeaching any witness but
       the defendant. At the same time, the courts of this state had carved out an exception for
       defendants whose testimony “opens the door” to the admission of prior adjudications that
       would otherwise be inadmissible. See, e.g., Bunch, 159 Ill. App. 3d at 513. And according
       to the majority, the sole purpose of the 1998 amendment was to recognize that reality. Supra
       ¶ 38 (“[T]he amendatory language simply recognizes that circumstances may exist where a
       juvenile adjudication is admissible against a testifying defendant, notwithstanding the general
       prohibition against the admission of such evidence under Montgomery.”). In other words,
       according to the majority, the legislature’s purpose in amending section 5-150(1)(c) was to
       declare that prior juvenile adjudications are admissible whenever they are admissible. This
       purpose is unlikely at best, and it is certainly not the one compelled by our ordinary analytical
       standards.
¶ 81        Before concluding, I wish to address briefly the special concurrence’s suggestion that the
       foregoing analysis is “incorrect” in light of this court’s recent adoption of Illinois Rule of
       Evidence 101, which provides that statutory rules of evidence that conflict with decisions or
       rules of this court are unenforceable. See Ill. R. Evid. 101 (eff. Jan. 1, 2011). This would be
       an interesting point were it not for the fact that defendant was tried and convicted in June
       2008, more than two years before the adoption and subsequent enactment of the Illinois
       Rules of Evidence, of which Rule 101 is a part. Indeed, the majority opinion in this case, in

                                                 -19-
       which the special concurrence “fully concur[s] and join[s]” (supra ¶ 64 (Burke, J., specially
       concurring)), expressly states that the Illinois Rules of Evidence do not apply retroactively
       to defendant’s case. Supra ¶ 32 (explaining that, because Rule of Evidence 609(d) “postdates
       defendant’s trial by over two years,” the court “need not consider the effect, if any,” it would
       have in this case). This is undeniably correct. The opening commentary to the Rules of
       Evidence states that:
                 “the Illinois Rules of Evidence are not intended to abrogate or supersede any current
                 statutory rules of evidence. The Committee sought to avoid in all instances affecting
                 the validity of any existing statutes promulgated by the Illinois legislature. The
                 Illinois Rules of Evidence are not intended to preclude the Illinois legislature from
                 acting in the future with respect to the law of evidence in a manner that will not be
                 in conflict with the Illinois Rules of Evidence, as reflected in Rule 101.” (Emphases
                 added.) Ill. R. Evid., Committee Commentary.
       This commentary clearly demonstrates that the Rules of Evidence were meant to apply
       prospectively only and were never meant to reach back and govern proceedings that
       commenced well before their implementation. Likewise, although this court adopted the
       Rules of Evidence on September 27, 2010, the Rules did not become effective until more
       than three months later on January 1, 2011, another clear indication that the Rules were never
       meant to apply retroactively. See General Motors Corp. v. Pappas, 242 Ill. 2d 163, 187
       (2011) (delayed implementation is clear evidence that provision in question is meant to apply
       prospectively only). Thus, while there may be an argument to be made that, for defendants
       prosecuted after January 1, 2011, the Rules of Evidence trump section 5-150(1)(c), that
       argument has no place in this case.1
¶ 82        What also has no place in this case is any consideration of how and/or whether our
       interpretation of section 5-150(1)(c) in this case would survive the enactment of our Rules
       of Evidence. The legislature enacted section 5-150(1)(c) effective January 1, 1999, some 12
       years before this court enacted the Rules of Evidence. As importantly, at that time, this court
       expressly recognized that the legislature had the authority “to prescribe new rules of evidence
       and alter existing ones” and that “[s]uch action does not offend the separation-of-powers
       clause of our constitution.” First National Bank of Chicago v. King, 165 Ill. 2d 533, 542
       (1995); see also People v. Orange, 121 Ill. 2d 364, 381 (1988) (holding that this court’s
       previous refusal to allow the substantive use of prior inconsistent statements “did not
       preclude the legislature from doing so”). Thus, given that this case is governed not by the
       Illinois Rules of Evidence but by section 5-150(1)(c), the only relevant question in this case
       is: what was the legislature’s intent when it lawfully enacted section 5-150(1)(c) in 1999?
       If its intent was to override Montgomery, as I am convinced it was, it is of no present concern
       that that intent might conceivably render section 5-150(1)(c) unenforceable in proceedings
       commenced after January 1, 2011. I therefore resist the special concurrence’s suggestion that
       this court’s adoption of the Illinois Rules of Evidence in 2011 must inform and guide our


                1
                    In recognizing that this argument exists, I express no opinion as to its merit, one way or the
       other.

                                                       -20-
       assessment of the legislature’s intent circa 1999. The statute means what the statute means,
       and our job is to enforce it as written.
¶ 83       For these reasons, I respectfully dissent from the majority’s interpretation of section 5-
       150(1)(c).

¶ 84                                      Opening the Door
¶ 85       I likewise disagree with the majority’s conclusion that defendant’s testimony in this case
       did not open the door to the admission of his prior adjudications for purposes of
       impeachment.
¶ 86       Although defendant argues that his testimony is not akin to the defendant’s testimony in
       Harris, where the defendant falsely stated that he had led a crime-free life, a defendant’s
       testimony need not be as emphatic as “I don’t commit crimes” in order to mislead the jury
       about his or her criminal background. If the testimony, taken as a whole, is capable of a
       reasonable construction that would mislead the jury, that is sufficient to “open the door” to
       admission of a juvenile adjudication. Here, defendant’s testimony that he had “never been
       in a situation like that before” reasonably can be construed as an attempt to mislead the jury
       by portraying defendant as inexperienced with the criminal justice system and thus
       “overwhelmed and prone to making a false statement” to police. 403 Ill. App. 3d at 319. As
       brought out on cross-examination, defendant, in fact, had been in a similar situation just 18
       months earlier when he was questioned by the same detectives in connection with another
       case. The questioning in that case, like the questioning in the present case, resulted in the
       preparation of a typewritten statement.
¶ 87       Defendant’s testimony that he had “never been in prison” may have been accurate; but
       his full statement that he had never been in prison “or nothing like that” reasonably can be
       construed as an attempt to mislead the jury by again portraying defendant as inexperienced
       or “unseasoned.” 403 Ill. App. 3d at 319. That defendant may have meant something else is
       not dispositive. See Harris, 231 Ill. 2d at 591. Accordingly, I agree with the appellate court
       that defendant’s testimony opened the door to the admission of his juvenile adjudication.

¶ 88                                        Conclusion
¶ 89       For both of the reasons set forth above,2 I respectfully dissent.

¶ 90       JUSTICES GARMAN and KARMEIER join in this dissent.




               2
                My conclusion that defendant’s prior adjudication was properly admitted likewise disposes
       of defendant’s ineffective assistance of counsel argument, as counsel is not ineffective for failing
       to keep out perfectly admissible evidence.

                                                  -21-